Name: Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (Text with EEA relevance)
 Type: Regulation
 Subject Matter: European Union law;  technology and technical regulations;  organisation of transport
 Date Published: nan

 31.7.2009 EN Official Journal of the European Union L 200/1 REGULATION (EC) No 661/2009 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) The internal market comprises an area without internal frontiers in which the free movement of goods, persons, services and capital is ensured. To that end, a comprehensive Community type-approval system for motor vehicles, established by Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (3), is in place. (2) This Regulation is a separate regulation for the purposes of the Community type-approval procedure provided for by Directive 2007/46/EC. Therefore, Annexes IV, VI, XI and XV to that Directive should be amended accordingly. (3) This Regulation is without prejudice to the vehicle single-step and mixed type-approval procedure set out in Article 6 of Directive 2007/46/EC. (4) The technical requirements for the type-approval of motor vehicles with regard to numerous safety and environmental elements have been harmonised at Community level in order to avoid requirements that differ from one Member State to another, and to ensure a high level of road safety and environmental protection throughout the Community. (5) Therefore, this Regulation also aims at enhancing the competitiveness of the Community automotive industry whilst enabling Member States to exercise effective market surveillance of compliance with the detailed type-approval requirements of this Regulation as regards the placing on the market of the products concerned. (6) It is appropriate to set out requirements regarding both the general safety of motor vehicles and the environmental performance of tyres, due to the availability of tyre pressure monitoring systems which enhance at the same time the safety and environmental performance of tyres. (7) Following the request of the European Parliament, a new regulatory approach has been applied to Community vehicle legislation. This Regulation should therefore lay down only fundamental provisions on vehicle safety and CO2 and noise emissions from tyres, whereas the technical specifications should be laid down by implementing measures adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (4). (8) In particular, the Commission should be empowered to establish the specific procedures, tests and requirements for the type-approval of motor vehicles, components and separate technical units; to define more precisely the characteristics a tyre must fulfil to be defined as special use tyre, off-road professional tyre, reinforced tyre, extra load tyre, snow tyre, T-type temporary-use spare tyre or traction tyre; to set out specific safety requirements for vehicles intended for the transport of dangerous goods by road within or between Member States; to exempt certain vehicles or classes of vehicles of categories M2, M3, N2 and N3 from the obligation to install advanced emergency braking systems and/or lane departure warning systems; to amend the limit values on rolling resistance and rolling noise for tyres as a result of changes in test procedures without lowering the level of protection of the environment; to establish rules on the procedure for the determination of noise levels of tyres; to shorten the sell-off period for tyres not complying with the requirements set out in this Regulation and its implementing measures; and to amend Annex IV to include the Regulations of the United Nations Economic Commission for Europe (UNECE Regulations) which are mandatory under Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (5). Since those measures are of general scope and are designed to amend non-essential elements of this Regulation, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (9) In addition to the ongoing Commission initiative aiming at defining a road grading system, the Commission should, within 12 months of the entry into force of this Regulation, bring forward a proposal on the classification of EU roads according to noise generation that will complement noise mapping in motor vehicle transportation with a view to fixing appropriate priorities and road surface requirements and setting maximum road noise generation limits. (10) Technical progress in the area of advanced vehicle safety systems offers new possibilities for casualty reduction. In order to minimise the number of casualties, it is necessary to introduce some of the relevant new technologies. (11) The mandatory and consistent use of state-of-the art tyre manufacturing technologies and low rolling resistance tyres is essential to reduce the share of greenhouse gas emissions of road traffic in the transport sector, while at the same time promoting innovation, employment and the competitiveness of the Community automotive industry. (12) In order to simplify type-approval legislation in line with the recommendations contained in the final report of the CARS 21 High Level Group, it is appropriate to repeal several Directives without reducing the level of protection of road users. The requirements set out in those Directives should be carried over to this Regulation and should be replaced, where appropriate, with references to the corresponding UNECE Regulations, as incorporated into Community law in accordance with Decision 97/836/EC. To reduce the administrative burden of the type-approval process, it is appropriate to allow vehicle manufacturers to obtain type-approval for the purposes of this Regulation, where appropriate, by means of obtaining approval in accordance with the relevant UNECE Regulation as listed in Annex IV to this Regulation. (13) It is appropriate that vehicles be designed, constructed and assembled so as to minimise the risk of injury to their occupants and other road users. For this purpose, it is necessary that manufacturers ensure that vehicles comply with the relevant requirements set out in this Regulation and its implementing measures. Those provisions should include, but not be limited to, requirements relating to vehicle structural integrity, systems to aid the drivers control of the vehicle, systems to provide the driver with visibility and information on the state of the vehicle and the surrounding area, vehicle lighting systems, vehicle occupant protection systems, the vehicle exterior and accessories, vehicle masses and dimensions, vehicle tyres and advanced vehicle systems and various other items. In addition, it is necessary that vehicles comply with specific provisions relating to certain goods vehicles and their trailers, or specific provisions relating to buses, as the case may be. (14) The timetable for the introduction of specific new requirements for the type-approval of vehicles should take into account the technical feasibility of those requirements. In general, the requirements should initially apply only to new types of vehicle. Existing types of vehicle should be allowed an additional time period to comply with the requirements. Furthermore, mandatory installation of tyre pressure monitoring systems should initially apply only to passenger cars. Mandatory installation of other advanced safety features should initially apply only to heavy goods vehicles. (15) The Commission should continue to assess the technical and economic feasibility and market maturity of other advanced safety features, and present a report, including, if appropriate, proposals for amendment to this Regulation, by 1 December 2012, and every three years thereafter. (16) The Commission should assess the feasibility of extending the mandatory installation of tyre pressure monitoring systems, lane departure warning systems and advanced emergency braking systems to other categories of vehicle and, if appropriate, propose an amendment to this Regulation. (17) The Commission should assess the feasibility of strengthening the requirements for wet grip for tyres, and if appropriate, propose an amendment to this Regulation. Member States should ensure effective market surveillance. (18) The full potential of increasing safety, reducing CO2 emissions and lowering traffic noise can only be achieved in combination with a labelling scheme aimed at informing consumers of the performance of tyres. (19) It is appropriate to implement the measures announced in the Communication from the Commission of 7 February 2007 entitled Results of the review of the Community Strategy to reduce CO2 emissions from passenger cars and light-commercial vehicles aiming at reducing CO2 emissions from tyres. This reduction should be achieved through a combination of low rolling resistance tyres and the use of tyre pressure monitoring systems. At the same time, it is also appropriate to set out requirements aiming at reducing tyre road noise and wet grip requirements ensuring that tyre safety levels are maintained. The related implementation timetable should reflect the degree of challenge in meeting all of those requirements. In particular, due to the challenge in meeting the requirements regarding rolling noise and taking into account the time needed by industry to replace existing lines of tyres, it is appropriate to provide for a longer period for implementation of rolling noise requirements with regard to new tyres of existing types. (20) Some categories of tyres, including professional off-road tyres which are subject to a speed restriction and tyres intended only for vehicles registered before 1990, are likely to be produced in very small quantities. Therefore, it is appropriate to exempt such categories of tyres from certain requirements set out in this Regulation and its implementing measures, where such requirements are incompatible with the use of the tyres, or where the additional burden imposed by them is disproportionate. (21) With regard to retreaded tyres, the Commission should make a proper assessment of this sector, involving all stakeholders, and evaluate whether there is any need to adapt the regulatory regime. (22) It is appropriate to establish allowances with regard to some of the rolling resistance or rolling noise limit values for certain specific categories of tyres to take into account their design or performance characteristics. In particular, it is appropriate to establish such allowances for tyres designed to have improved traction and braking performance in severe snow conditions. (23) Special use tyres are employed on vehicles accessing construction, logging and mining sites and are therefore primarily designed to give better performance off-road than tyres intended for road use only. To achieve this performance, they are constructed from materials that enable them to better resist damage than normal tyres, and have a block tread pattern. As both of these essential design features cause special use tyres to generate more noise than normal tyres, they should be permitted to emit more noise than normal tyres. (24) Electronic stability control systems, advanced emergency braking systems and lane departure warning systems have a high potential to considerably reduce casualties. Therefore, requirements for such systems should be established by the Commission in line with UNECE Regulations for those vehicle categories in which their application is appropriate and for which it is demonstrated that they will improve the overall level of safety. Sufficient lead time until implementation of these requirements should be provided for in order to allow for implementation measures to be adopted, and subsequently for development and in-vehicle application of these complex technologies. (25) With effect from 2011 for new type approvals and from 2014 for new vehicles, the implementation deadlines for the mandatory fitting of electronic stability control systems on heavy duty vehicles should follow the dates set out in this Regulation. (26) Until electronic stability control systems are introduced, the Commission should take measures and run campaigns to provide information on their effectiveness and to promote their sale. In addition, the Commission should monitor price developments to ascertain whether the price of new cars is being disproportionately increased as a result of equipping them to meet new safety standards. (27) Future measures proposed on the basis of this Regulation or procedures to be implemented in application of it should comply with the principles set out by the Commission in its Communication of 7 February 2007 entitled A Competitive Automotive Regulatory Framework for the 21st Century. In particular, for the purposes of better regulation and simplification and in order to avoid constant updating of existing Community legislation on issues of technical specifications, this Regulation should make references to existing international standards and regulations without reproducing them in the Community legal framework. (28) It is important that replacement components for systems which are covered by this Regulation be subject to equivalent safety requirements and approval procedures. Therefore it is appropriate to provide for the approval of replacement components and separate technical units. (29) Member States should lay down rules on penalties applicable to infringements of the provisions of this Regulation and ensure that they are implemented. Those penalties should be effective, proportionate and dissuasive. (30) This Regulation relates to Regulation (EC) No 715/2007 of the European Parliament and of the Council of 20 June 2007 on type approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (6) and to Regulation (EC) No 443/2009 of the European Parliament and of the Council of 23 April 2009 setting emission performance standards for new passenger cars as part of the Communitys integrated approach to reduce CO2 emissions from light-duty vehicles (7). In particular, the measures of this Regulation regarding the reduction of CO2 emissions should be linked as far as possible to the additional measures for achieving a further reduction of 10g CO2 on the basis of the 130 g CO2 emissions target. (31) The Commission should in due course propose, as a more integrated approach, further amendments to this Regulation or submit other proposals pursuant to a comprehensive impact assessment which addresses all possible additional measures aimed at achieving the desired CO2 emissions targets and which covers other available technologies on the market, including tyre pressure retention technologies, improvement to road surfaces and any other relevant new technology, as well as requirements regarding air conditioning efficiency, which already do have or could have a clear effect on tyre rolling resistance or vehicle fuel economy and CO2 emissions. (32) A coherent and comprehensive approach should be implemented to address the problem of road noise. With respect to the significant contribution of road surfaces to road noise, ISO 10844 is currently being revised and should be considered in this context with the objective of further optimising road surfaces. Member States should invest more heavily under the existing ISO standards in order to improve their road surfaces. Furthermore, a comprehensive noise emissions policy covering all transport systems should be developed, covering aviation and rail noise in addition to road transport noise. (33) With effect from the dates of application to new vehicles, new components and separate technical units of the relevant requirements set out in this Regulation, the following Directives should therefore be repealed:  Council Directive 70/221/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to fuel tanks and rear underrun protection of motor vehicles and their trailers (8),  Council Directive 70/222/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to the space for mounting and the fixing of rear registration plates on motor vehicles and their trailers (9),  Council Directive 70/311/EEC of 8 June 1970 on the approximation of the laws of the Member States relating to the steering equipment for motor vehicles and their trailers (10),  Council Directive 70/387/EEC of 27 July 1970 on the approximation of the laws of the Member States relating to the doors of motor vehicles and their trailers (11),  Council Directive 70/388/EEC of 27 July 1970 on the approximation of the laws of the Member States relating to audible warning devices for motor vehicles (12),  Council Directive 71/320/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to the braking devices of certain categories of motor vehicles and of their trailers (13),  Council Directive 72/245/EEC of 20 June 1972 relating to the radio interference (electromagnetic compatibility) of vehicles (14),  Council Directive 74/60/EEC of 17 December 1973 on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (15),  Council Directive 74/61/EEC of 17 December 1973 on the approximation of the laws of the Member States relating to devices to prevent the unauthorized use of motor vehicles (16),  Council Directive 74/297/EEC of 4 June 1974 on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (the behaviour of the steering mechanism in the event of an impact) (17),  Council Directive 74/408/EEC of 22 July 1974 relating to motor vehicles with regard to the seats, their anchorages and head restraints (18),  Council Directive 74/483/EEC of 17 September 1974 on the approximation of the laws of the Member States relating to the external projections of motor vehicles (19),  Council Directive 75/443/EEC of 26 June 1975 on the approximation of the laws of the Member States relating to the reverse and speedometer equipment of motor vehicles (20),  Council Directive 76/114/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to statutory plates and inscriptions for motor vehicles and their trailers, and their location and method of attachment (21),  Council Directive 76/115/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to anchorages for motor-vehicle safety belts (22),  Council Directive 76/756/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers (23),  Council Directive 76/757/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to retro-reflectors for motor vehicles and their trailers (24),  Council Directive 76/758/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the end-outline marker lamps, front position (side) lamps, rear position (side) lamps, stop lamps, daytime running lamps and side marker lamps for motor vehicles and their trailers (25),  Council Directive 76/759/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to direction indicator lamps for motor vehicles and their trailers (26),  Council Directive 76/760/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the rear registration plate lamps for motor vehicles and their trailers (27),  Council Directive 76/761/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to motor vehicle headlamps which function as main-beam and/or dipped-beam headlamps and to light sources (filament lamps and others) for use in approved lamp units of motor vehicles and of their trailers (28),  Council Directive 76/762/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to front fog lamps for motor vehicles (29),  Council Directive 77/389/EEC of 17 May 1977 on the approximation of the laws of the Member States relating to motor-vehicle towing-devices (30),  Council Directive 77/538/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to rear fog lamps for motor vehicles and their trailers (31),  Council Directive 77/539/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to reversing lamps for motor vehicles and their trailers (32),  Council Directive 77/540/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to parking lamps for motor vehicles (33),  Council Directive 77/541/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to safety belts and restraint systems of motor vehicles (34),  Council Directive 77/649/EEC of 27 September 1977 on the approximation of the laws of the Member States relating to the field of vision of motor vehicle drivers (35),  Council Directive 78/316/EEC of 21 December 1977 on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (identification of controls, tell-tales and indicators) (36),  Council Directive 78/317/EEC of 21 December 1977 on the approximation of the laws of the Member States relating to the defrosting and demisting systems of glazed surfaces of motor vehicles (37),  Council Directive 78/318/EEC of 21 December 1977 on the approximation of the laws of the Member States relating to the wiper and washer systems of motor vehicles (38),  Council Directive 78/549/EEC of 12 June 1978 on the approximation of the laws of the Member States relating to the wheel guards of motor vehicles (39),  Council Directive 78/932/EEC of 16 October 1978 on the approximation of the laws of the Member States relating to head restraints of seats of motor vehicles (40),  Council Directive 89/297/EEC of 13 April 1989 on the approximation of the laws of the Member States relating to the lateral protection (side guards) of certain motor vehicles and their trailers (41),  Council Directive 91/226/EEC of 27 March 1991 on the approximation of the laws of the Member States relating to the spray-suppression systems of certain categories of motor vehicles and their trailers (42),  Council Directive 92/21/EEC of 31 March 1992 on the masses and dimensions of motor vehicles of category M1 (43),  Council Directive 92/22/EEC of 31 March 1992 on safety glazing and glazing materials on motor vehicles and their trailers (44),  Council Directive 92/23/EEC of 31 March 1992 relating to tyres for motor vehicles and their trailers and to their fitting (45),  Council Directive 92/24/EEC of 31 March 1992 relating to speed limitation devices or similar speed limitation on-board systems of certain categories of motor vehicles (46),  Council Directive 92/114/EEC of 17 December 1992 relating to the external projections forward of the cabs rear panel of motor vehicles of category N (47),  Directive 94/20/EC of the European Parliament and of the Council of 30 May 1994 relating to the mechanical coupling devices of motor vehicles and their trailers and their attachment to those vehicles (48),  Directive 95/28/EC of the European Parliament and of the Council of 24 October 1995 relating to the burning behaviour of materials used in the interior construction of certain categories of motor vehicle (49),  Directive 96/27/EC of the European Parliament and of the Council of 20 May 1996 on the protection of occupants of motor vehicles in the event of a side impact and amending Directive 70/156/EEC (50),  Directive 96/79/EC of the European Parliament and of the Council of 16 December 1996 on the protection of occupants of motor vehicles in the event of a frontal impact and amending Directive 70/156/EEC (51),  Directive 97/27/EC of the European Parliament and of the Council of 22 July 1997 relating to the masses and dimensions of certain categories of motor vehicles and their trailers and amending Directive 70/156/EEC (52),  Directive 98/91/EC of the European Parliament and of the Council of 14 December 1998 relating to motor vehicles and their trailers intended for the transport of dangerous goods by road and amending Directive 70/156/EEC relating to the type approval of motor vehicles and their trailers (53),  Directive 2000/40/EC of the European Parliament and of the Council of 26 June 2000 on the approximation of the laws of the Member States relating to the front underrun protection of motor vehicles and amending Council Directive 70/156/EEC (54),  Directive 2001/56/EC of the European Parliament and of the Council of 27 September 2001 relating to heating systems for motor vehicles and their trailers, amending Council Directive 70/156/EEC and repealing Council Directive 78/548/EEC (55),  Directive 2001/85/EC of the European Parliament and of the Council of 20 November 2001 relating to special provisions for vehicles used for the carriage of passengers comprising more than eight seats in addition to the drivers seat, and amending Directives 70/156/EEC and 97/27/EC (56),  Directive 2003/97/EC of the European Parliament and of the Council of 10 November 2003 on the approximation of the laws of the Member States relating to the type-approval of devices for indirect vision and of vehicles equipped with these devices, amending Directive 70/156/EEC and repealing Directive 71/127/EEC (57). (34) Since the objective of this Regulation, namely the achievement of the internal market through the introduction of common technical requirements concerning the safety and environmental performance of motor vehicles and tyres, cannot be sufficiently achieved by the Member States and can therefore, by reason of its scale, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity, as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective, HAVE ADOPTED THIS REGULATION: CHAPTER I SUBJECT MATTER, SCOPE AND DEFINITIONS Article 1 Subject matter This Regulation establishes requirements: 1. for the type-approval of motor vehicles, their trailers and systems, components and separate technical units intended therefor with regard to their safety, 2. for the type-approval of motor vehicles, in respect of tyre pressure monitoring systems, with regard to their safety, fuel efficiency and CO2 emissions and, in respect of gear shift indicators, with regard to their fuel efficiency and CO2 emissions; and 3. for the type-approval of newly-manufactured tyres with regard to their safety, rolling resistance performance and rolling noise emissions. Article 2 Scope This Regulation shall apply to vehicles of categories M, N and O and systems, components and separate technical units intended therefor as defined in Section A of Annex II to Directive 2007/46/EC, subject to Articles 5 to 12 of this Regulation. Article 3 Definitions For the purposes of this Regulation, the definitions laid down in Article 3 of Directive 2007/46/EC shall apply. In addition, the following definitions shall apply: 1. electronic stability control means an electronic control function for a vehicle which improves the dynamic stability of the vehicle; 2. class I M2 or M3 vehicle means an M2 or M3 vehicle with a capacity exceeding 22 passengers in addition to the driver constructed with areas for standing passengers to allow frequent passenger movement; 3. class A M2 or M3 vehicle means an M2 or M3 vehicle with a capacity not exceeding 22 passengers, in addition to the driver, designed to carry standing passengers and having seats and provision for standing passengers; 4. lane departure warning system means a system to warn the driver of unintentional drift of the vehicle out of its travel lane; 5. advanced emergency braking system means a system which can automatically detect an emergency situation and activate the vehicle braking system to decelerate the vehicle with the purpose of avoiding or mitigating a collision; 6. load-capacity index means one or two numbers which indicate the load the tyre can carry in single or in single and dual formation at the speed corresponding to the associated speed category and when used in conformity with requirements specified by the manufacturer; 7. tyre pressure monitoring system means a system fitted on a vehicle which can evaluate the pressure of the tyres or the variation of pressure over time and transmit corresponding information to the user while the vehicle is running; 8. special use tyre means a tyre intended for mixed use both on- and off-road or for other special duty; 9. off-road professional tyre means a special use tyre primarily used in severe off-road conditions; 10. reinforced tyre or extra load tyre means a C1 pneumatic tyre structure in which the carcass is designed to carry a greater load than the corresponding standard tyre; 11. snow tyre means a tyre whose tread pattern, tread compound or structure is primarily designed to achieve in snow conditions a performance better than that of a normal tyre with regard to its ability to initiate or maintain vehicle motion; 12. T-type temporary-use spare tyre means a temporary-use spare tyre designed for use at inflation pressures higher than those established for standard and reinforced tyres; 13. traction tyre means a tyre of classes C2 or C3 bearing the inscription M + S, M.S. or M&S and intended to be fitted to a vehicle drive axle or axles; 14. unprotected road user means pedestrians, cyclists and motorcyclists; 15. gear shift indicator or GSI means a visible indicator recommending that the driver shift gear; 16. manual gearbox means a gearbox that can be operated in a mode where the shift between all or some of the gears is always an immediate consequence of an action of the driver, regardless of its physical implementation; this does not cover systems where the driver can only preselect a certain gear shift strategy or limit the number of gears available for driving, and where the actual gear shifts are initiated independently of the decision of the driver according to certain driving patterns. CHAPTER II OBLIGATIONS OF MANUFACTURERS Article 4 General obligations 1. Manufacturers shall demonstrate that all new vehicles sold, registered or put into service within the Community are type-approved in accordance with this Regulation and its implementing measures. 2. Manufacturers may choose to apply for type-approval with regard to all the systems, and the installation of all the components and separate technical units covered by this Regulation, or for type-approval with regard to one or more systems and the installation of one or more components and one or more separate technical units covered by this Regulation. Type-approval in accordance with the UNECE Regulations listed in Annex IV shall be considered as EC type-approval in accordance with this Regulation and its implementing measures. 3. Manufacturers shall demonstrate that all new systems, components and separate technical units sold or put into service within the Community are type-approved in accordance with this Regulation and its implementing measures. Article 5 General requirements and tests 1. Manufacturers shall ensure that vehicles are designed, constructed and assembled so as to minimise the risk of injury to vehicle occupants and other road users. 2. Manufacturers shall ensure that vehicles, systems, components and separate technical units comply with the relevant requirements set out in this Regulation and its implementing measures, including the requirements relating to: (a) vehicle structure integrity, including impact tests; (b) systems to aid the drivers control of the vehicle, including steering, braking and electronic stability control systems; (c) systems to provide the driver with visibility and information on the state of the vehicle and the surrounding area, including glazing, mirrors and driver information systems; (d) vehicle lighting systems; (e) vehicle occupant protection, including interior fittings, head restraints, seat belts, ISOfix anchorages or built-in child restraints and vehicle doors; (f) the vehicle exterior and accessories; (g) electromagnetic compatibility; (h) audible warning devices; (i) heating systems; (j) devices to prevent unauthorised use; (k) vehicle identification systems; (l) masses and dimensions; (m) electrical safety; (n) gear shift indicators. 3. The requirements referred to in paragraphs 1 and 2 shall apply to vehicles and systems, components and separate technical units intended therefor, as specified in Annex I. Article 6 Specific requirements relating to certain vehicles of categories N and O 1. In addition to the requirements contained in Articles 5, 8, 9, 10 and 12 and the implementing measures thereof, vehicles of categories N and O shall, where relevant, meet the requirements set out in paragraphs 2 to 5 of this Article and the implementing measures thereof. 2. Vehicles of categories N2 and N3 shall be constructed to ensure that, in the event of a front collision with another vehicle, the risk of injury to a vehicle occupant due to underrun is minimised. 3. Vehicles of categories N2, N3, O3 and O4 shall be constructed to ensure that, in the event of the vehicle being hit from the side by an unprotected road user, the risk of injury to that unprotected road user due to underrun is minimised. 4. The vehicle cab or the space provided for the driver and passengers shall be of sufficient strength to offer protection to the occupants in the event of an impact, taking account of UNECE Regulation 29. 5. Vehicles of categories N2, N3, O3 and O4 shall be constructed so as to minimise the effect of spray emissions from the vehicle on the ability of drivers of other vehicles to see. Article 7 Specific requirements relating to vehicles of categories M2 and M3 1. In addition to the requirements contained in Articles 5, 8, 9, 10 and 12 and the implementing measures thereof, vehicles of categories M2 and M3 shall meet the requirements set out in paragraphs 2 to 5 of this Article and the implementing measures thereof. 2. The carrying capacity of a vehicle, including seated and standing passengers and wheelchair users, shall be appropriate to the mass, size and layout of the vehicle. 3. Vehicle bodies shall be designed and constructed so as to enable the vehicle to be operated in a safe and stable manner, even at full capacity. Suitable provisions shall be made to ensure safe access to and exit from the vehicle, particularly in the case of an emergency. 4. Vehicles of Class I shall be accessible for people with reduced mobility, including wheelchair users. 5. Materials used in the construction of the inside of bus and coach bodywork shall, as far as possible, prevent or at least retard fire in order to allow occupants to evacuate the vehicle in the event of fire. Article 8 Classification of tyres 1. Tyres shall be classified as follows: (a) class C1 tyres  tyres designed primarily for vehicles of categories M1, N1, O1 and O2; (b) class C2 tyres  tyres designed primarily for vehicles of categories M2, M3, N, O3 and O4 with a load capacity index in single formation  ¤ 121 and the speed category symbol  ¥ N; (c) class C3 tyres  tyres designed primarily for vehicles of categories M2, M3, N, O3 and O4 with one of the following load capacity indices: A tyre may be classified in more than one class provided that it meets all the relevant requirements of each class in which it is classified. 2. The list of load-capacity indices and their corresponding masses contained in UNECE Regulations 30 and 54 shall apply. Article 9 Specific provisions relating to vehicle tyres, installation of tyres and tyre pressure monitoring systems 1. All tyres provided as part of the equipment of a vehicle, including, where appropriate, any spare tyres, shall be suitable for use on the vehicles for which they are intended, particularly with regard to their dimensions, speed and load performance characteristics. 2. Vehicles of category M1 shall be equipped with an accurate tyre pressure monitoring system capable of giving, when necessary, an in-car warning to the driver when a loss of pressure occurs in any tyre, in the interests of optimum fuel consumption and road safety. Appropriate limits in the technical specifications shall be set to achieve this, which shall furthermore allow for a technology-neutral and cost-effective approach in the development of accurate tyre pressure monitoring systems. 3. All C1 tyres shall meet the wet grip requirements contained in Part A of Annex II. 4. All tyres shall meet the rolling resistance requirements contained in Part B of Annex II. 5. All tyres shall meet the rolling noise requirements contained in Part C of Annex II. 6. Paragraphs 3, 4 and 5 shall not apply to: (a) tyres whose speed rating is less than 80 km/h; (b) tyres whose nominal rim diameter does not exceed 254 mm or is 635 mm or more; (c) T-type temporary-use spare tyres; (d) tyres designed only to be fitted to vehicles registered for the first time before 1 October 1990; (e) tyres fitted with additional devices to improve traction properties. 7. The requirements regarding rolling resistance and rolling noise set out in Parts B and C of Annex II shall not apply to off-road professional tyres. Article 10 Advanced vehicle systems 1. Subject to exemptions established in accordance with Article 14(3)(a), vehicles of categories M2, M3, N2 and N3 shall be equipped with an advanced emergency braking system which shall meet the requirements of this Regulation and its implementing measures. 2. Subject to exemptions established in accordance with Article 14(3)(a), vehicles of categories M2, M3, N2 and N3 shall be equipped with a lane departure warning system which shall meet the requirements of this Regulation and its implementing measures. Article 11 Gear shift indicators Vehicles of category M1 with a reference mass not exceeding 2 610 kg and vehicles to which type-approval is extended in accordance with Article 2(2) of Regulation (EC) No 715/2007 which are fitted with a manual gearbox shall be equipped with gear shift indicators in accordance with the requirements of this Regulation and its implementing measures. Article 12 Electronic stability control systems 1. Vehicles of categories M1 and N1 shall be equipped with an electronic stability control system meeting the requirements of this Regulation and its implementing measures. 2. With the exception of off-road vehicles as defined in points 4.2 and 4.3 of Section A of Annex II to Directive 2007/46/EC, the following vehicles shall be equipped with an electronic stability control system meeting the requirements of this Regulation and its implementing measures: (a) vehicles of categories M2 and M3, except for those with more than three axles, articulated buses and coaches, and buses of Class I or Class A; (b) vehicles of categories N2 and N3 except for those with more than three axles, tractors for semi-trailers with a gross vehicle mass between 3.5 and 7.5 tonnes, and special purpose vehicles as defined in points 5.7 and 5.8 of Section A of Annex II to Directive 2007/46/EC; (c) vehicles of categories O3 and O4 equipped with air suspension, except for those with more than three axles, trailers for exceptional load transport and trailers with areas for standing passengers. CHAPTER III OBLIGATIONS OF THE MEMBER STATES Article 13 Type-approval of vehicles, components and separate technical units 1. With effect from 1 November 2011, national authorities shall refuse, on grounds relating to electronic stability control systems, to grant EC type-approval or national type-approval in respect of new types of vehicle of categories M1 and N1 which do not comply with this Regulation and its implementing measures. Following the implementation dates set out in Table 1 of Annex V, national authorities shall refuse, on grounds relating to electronic stability control systems, to grant EC type-approval or national type-approval in respect of new types of vehicle of categories M2, M3, N2, N3, O3 and O4, which do not comply with this Regulation and its implementing measures. 2. With effect from 1 November 2012, national authorities shall refuse to grant on grounds relating to the areas of vehicle safety and tyres covered by Articles 5 to 8, Article 9(2) and Article 11: (a) EC type-approval or national type-approval in respect of new types of vehicle of the categories specified in those Articles and their implementing measures, where such vehicles do not comply with this Regulation and its implementing measures; and (b) EC component/separate technical unit type-approval in respect of new types of components or separate technical units intended for such vehicles, where such components or separate technical units do not comply with this Regulation and its implementing measures. 3. With effect from 1 November 2012, national authorities shall refuse, on grounds relating to the areas of tyres covered by Article 9(1) and (3) to (7) and Annex II, with the exception of the rolling resistance limit values set out in Table 2 of Part B of Annex II, to grant EC component/separate technical unit type-approval in respect of new types of tyre which do not comply with this Regulation and its implementing measures. With effect from 1 November 2013, national authorities shall refuse, on grounds relating to the areas of tyres covered by Article 9(1) and (3) to (7) and Annex II, with the exception of the rolling resistance limit values set out in Table 2 of Part B of Annex II, to grant EC type-approval or national type-approval in respect of new types of vehicle of the categories M, N and O which do not comply with this Regulation and its implementing measures. 4. Following the implementation dates set out in Table 2 of Annex V, national authorities shall, on grounds relating to electronic stability control systems, consider certificates of conformity for new vehicles of categories M2, M3, N2, N3, O3 and O4 to be no longer valid for the purposes of Article 26 of Directive 2007/46/EC, and shall prohibit the registration, sale and entry into service of such vehicles, where such vehicles do not comply with this Regulation and its implementing measures. 5. With effect from 1 November 2014, national authorities shall, on grounds relating to the areas of vehicle safety and tyres covered by Articles 5, 6, 7 and 8, Article 9(1) to (4), Article 11, Article 12(1) and Parts A and B of Annex II, with the exception of the rolling resistance limit values for C3 tyres and the rolling resistance limit values set out in Table 2 of Part B of Annex II: (a) consider certificates of conformity for new vehicles of the categories specified in those Articles to be no longer valid for the purposes of Article 26 of Directive 2007/46/EC, and prohibit the registration, sale and entry into service of such vehicles, where such vehicles do not comply with this Regulation and its implementing measures; and (b) prohibit the sale and entry into service of new components or separate technical units intended for such vehicles, where such components or separate technical units do not comply with this Regulation and its implementing measures. 6. With effect from 1 November 2016, national authorities shall, on grounds relating to tyre rolling noise and, in the case of C3 tyres, also on grounds relating to tyre rolling resistance, with the exception of the rolling resistance limit values set out in Table 2 of Part B of Annex II: (a) consider certificates of conformity for new vehicles of categories M, N and O to be no longer valid for the purposes of Article 26 of Directive 2007/46/EC, and prohibit the registration, sale and entry into service of such vehicles, where such vehicles do not comply with this Regulation and its implementing measures; and (b) prohibit the sale and entry into service of new tyres intended for such vehicles, where such tyres do not comply with this Regulation and its implementing measures. 7. With effect from 1 November 2016 national authorities shall refuse, on grounds relating to tyre rolling resistance, to grant EC component/separate technical unit type-approval in respect of new types of tyres which do not comply with the rolling resistance limit values set out in Table 2 of Part B of Annex II. 8. With effect from 1 November 2017 national authorities shall refuse, on grounds relating to tyre rolling resistance, to grant EC type-approval or national type-approval in respect of new types of vehicle of categories M, N and O which do not comply with the rolling resistance limit values set out in Table 2 of Part B of Annex II. 9. With effect from 1 November 2018 national authorities shall: (a) on grounds relating to the rolling resistance limit values of C1 and C2 tyres set out in Table 2 of Part B of Annex II, consider certificates of conformity for new vehicles of categories M, N and O to be no longer valid for the purposes of Article 26 of Directive 2007/46/EC, and prohibit the registration, sale and entry into service of such vehicles, where such vehicles do not comply with this Regulation and its implementing measures; and (b) prohibit the sale and entry into service of new tyres intended for such vehicles, where such tyres do not comply with the rolling resistance limit values set out in Table 2 of Part B of Annex II. 10. With effect from 1 November 2020 national authorities shall: (a) on grounds relating to the rolling resistance limit values of C3 tyres set out in Table 2 of Part B of Annex II, consider certificates of conformity for new vehicles of categories M, N and O to be no longer valid for the purposes of Article 26 of Directive 2007/46/EC, and prohibit the registration, sale and entry into service of such vehicles, where such vehicles do not comply with this Regulation and its implementing measures; and (b) prohibit the sale and entry into service of new tyres intended for such vehicles, where such tyres do not comply with the rolling resistance limit values set out in Table 2 of Part B of Annex II. 11. C1, C2 and C3 tyres that were manufactured prior to the dates set out in paragraphs 5, 6, 9 and 10 and which do not comply with the requirements of Annex II may be sold for a period not exceeding 30 months from those dates. 12. With effect from 1 November 2013 national authorities shall refuse, on grounds relating to the areas of vehicle safety covered in Article 10, to grant EC type-approval or national type-approval in respect of new types of vehicle of categories M2, M3, N2 and N3, where such vehicles do not comply with this Regulation and its implementing measures. 13. With effect from 1 November 2015 national authorities shall, on grounds relating to vehicle safety covered in Article 10, consider certificates of conformity for new vehicles of categories M2, M3, N2 and N3 to be no longer valid for the purposes of Article 26 of Directive 2007/46/EC, and prohibit the registration, sale and entry into service of such vehicles, where such vehicles do not comply with this Regulation and its implementing measures. 14. National authorities shall permit the sale and entry into service of vehicles, components and separate technical units type-approved before the dates referred to in paragraphs 1, 2 and 3 and continue to grant extension of approvals to those vehicles, components and separate technical units under the terms of the regulatory act under which they were originally permitted or granted, unless the requirements applying to such vehicles, components or separate technical units have been modified or new requirements have been added by this Regulation and its implementing measures. National authorities shall permit the sale and entry into service of and continue to grant extensions to EC type-approval to replacement components and separate technical units, with the exception of replacement tyres, intended for vehicles type-approved before the dates referred to in paragraphs 1, 2 and 3, under the terms of the regulatory act under which they were originally permitted or granted. 15. Without prejudice to paragraphs 1 to 14, and subject to entry into force of the implementing measures referred to in Article 14, if a manufacturer so requests, national authorities may not, on grounds relating to the areas of vehicle safety and tyres covered in Articles 5 to 12: (a) refuse to grant EC type-approval or national type-approval for a new type of vehicle or to grant EC component/separate technical unit type-approval for a new type of component or separate technical unit, where such vehicle, component or separate technical unit complies with this Regulation and its implementing measures; or (b) prohibit the registration, sale or entry into service of a new vehicle or prohibit the sale or entry into service of a new component or separate technical unit, where the vehicle, component or separate technical unit concerned complies with this Regulation and its implementing measures. CHAPTER IV IMPLEMENTATION Article 14 Implementing measures 1. The Commission shall adopt the following implementing measures: (a) detailed rules concerning the specific procedures, tests and technical requirements for the type-approval of motor vehicles, their trailers and components and separate technical units with regard to the provisions of Articles 5 to 12; (b) detailed rules concerning specific safety requirements for vehicles intended for the transport of dangerous goods by road within or between Member States, taking account of UNECE Regulation 105; (c) a more precise definition of the physical characteristics and performance requirements a tyre must fulfil to be defined as special use tyre, off-road professional tyre, reinforced tyre, extra load tyre, snow tyre, T-type temporary-use spare tyre or traction tyre in accordance with points 8 to 13 of the second paragraph of Article 3; (d) measures amending the limit values on rolling resistance and rolling noise laid down in Parts B and C of Annex II insofar as is necessary as a result of changes in test procedures and without lowering the level of protection of the environment; (e) detailed rules on the procedure for the determination of the noise levels referred to in point 1 of Part C of Annex II; (f) measures amending Annex IV to include the UNECE Regulations that are mandatory under Article 4(4) of Decision 97/836/EC. 2. The measures referred to in paragraph 1, with the exception of those relating to the provisions of Article 10, shall be adopted by 31 December 2010. The measures relating to the provisions of Article 10 shall be adopted by 31 December 2011. 3. The Commission may adopt the following implementing measures: (a) measures exempting certain vehicles or classes of vehicles of categories M2, M3, N2 and N3 from the obligation to install advanced vehicle systems referred to in Article 10 where, following a cost/benefit analysis and taking into account all relevant safety aspects, the application of those systems proves not to be appropriate to the vehicle or class of vehicles concerned; (b) by 31 December 2010, and on the basis of a cost/benefit analysis, measures shortening the period laid down in Article 13(11), which may be differentiated according to the class or category of tyres concerned. 4. The measures referred to in this Article, designed to amend non-essential elements of this Regulation, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 15(2). Article 15 Committee procedure 1. The Commission shall be assisted by the Technical Committee  Motor Vehicles (TCMV) established by Article 40(1) of Directive 2007/46/EC. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. CHAPTER V FINAL PROVISIONS Article 16 Penalties for non-compliance 1. Member States shall lay down the rules on penalties applicable to infringement by manufacturers of the provisions of this Regulation and its implementing measures and shall take all measures necessary to ensure that they are implemented. The penalties provided for shall be effective, proportionate and dissuasive. By 20 February 2011 or, as appropriate, 18 months from the date of entry into force of the relevant implementing measure, Member States shall notify those provisions to the Commission, and shall notify it without delay of any subsequent amendment affecting them. 2. The types of infringement which are subject to a penalty shall include at least the following: (a) making false declarations during an approval procedure or a procedure leading to a recall; (b) falsifying test results for type-approval; (c) withholding data or technical specifications which could lead to recall or withdrawal of type-approval. Article 17 Reporting By 1 December 2012 and every three years thereafter, the Commission shall present a report to the European Parliament and to the Council including, where appropriate, proposals for amendment to this Regulation or other relevant Community legislation regarding the inclusion of further new safety features. Article 18 Amendments to Directive 2007/46/EC Annexes IV, VI, XI and XV to Directive 2007/46/EC shall be amended in accordance with Annex III to this Regulation. Article 19 Repeal 1. Directives 70/221/EEC, 70/222/EEC, 70/311/EEC, 70/387/EEC, 70/388/EEC, 71/320/EEC, 72/245/EEC, 74/60/EEC, 74/61/EEC, 74/297/EEC, 74/408/EEC, 74/483/EEC, 75/443/EEC, 76/114/EEC, 76/115/EEC, 76/756/EEC, 76/757/EEC, 76/758/EEC, 76/759/EEC, 76/760/EEC, 76/761/EEC, 76/762/EEC, 77/389/EEC, 77/538/EEC, 77/539/EEC, 77/540/EEC, 77/541/EEC, 77/649/EEC, 78/316/EEC, 78/317/EEC, 78/318/EEC, 78/549/EEC, 78/932/EEC, 89/297/EEC, 91/226/EEC, 92/21/EEC, 92/22/EEC, 92/24/EEC, 92/114/EEC, 94/20/EC, 95/28/EC, 96/27/EC, 96/79/EC, 97/27/EC, 98/91/EC, 2000/40/EC, 2001/56/EC, 2001/85/EC, 2003/97/EC shall be repealed with effect from 1 November 2014. 2. Directive 92/23/EEC shall be repealed with effect from 1 November 2017. 3. References to the repealed Directives shall be construed as references to this Regulation. Article 20 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 November 2011. Article 13(15), Article 14 and points 1(a)(iii), 1(b)(iii) and (iv), 2(c), 3(a)(iii), 3(b)(iii), 3(c)(iii), 3(d)(iii), 3(e)(iii) and 3(f)(i) of Annex III shall apply from 20 August 2009. Points 1(a)(i), 1(b)(i), 2(a), 3(a)(i), 3(b)(i), 3(c)(i), 3(d)(i), 3(e)(i) and 3(f)(ii) of Annex III shall apply from 1 November 2014. Points 1(a)(ii), 1(b)(ii), 2(b), 3(a)(ii), 3(b)(ii), 3(c)(ii), 3(d)(ii), 3(e)(ii) and point 4 of Annex III shall apply from 1 November 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 2009. For the European Parliament The President H.-G. PÃ TTERING For the Council The President E. ERLANDSSON (1) Opinion of 14 January 2009 (not yet published in the Official Journal). (2) Opinion of the European Parliament of 10 March 2009 (not yet published in the Official Journal) and Council Decision of 22 June 2009. (3) OJ L 263, 9.10.2007, p. 1. (4) OJ L 184, 17.7.1999, p. 23. (5) OJ L 346, 17.12.1997, p. 78. (6) OJ L 171, 29.6.2007, p. 1. (7) OJ L 140, 5.6.2009, p. 1. (8) OJ L 76, 6.4.1970, p. 23. (9) OJ L 76, 6.4.1970, p. 25. (10) OJ L 133, 18.6.1970, p. 10. (11) OJ L 176, 10.8.1970, p. 5. (12) OJ L 176, 10.8.1970, p. 12. (13) OJ L 202, 6.9.1971, p. 37. (14) OJ L 152, 6.7.1972, p. 15. (15) OJ L 38, 11.2.1974, p. 2. (16) OJ L 38, 11.2.1974, p. 22. (17) OJ L 165, 20.6.1974, p. 16. (18) OJ L 221, 12.8.1974, p. 1. (19) OJ L 266, 2.10.1974, p. 4. (20) OJ L 196, 26.7.1975, p. 1. (21) OJ L 24, 30.1.1976, p. 1. (22) OJ L 24, 30.1.1976, p. 6. (23) OJ L 262, 27.9.1976, p. 1. (24) OJ L 262, 27.9.1976, p. 32. (25) OJ L 262, 27.9.1976, p. 54. (26) OJ L 262, 27.9.1976, p. 71. (27) OJ L 262, 27.9.1976, p. 85. (28) OJ L 262, 27.9.1976, p. 96. (29) OJ L 262, 27.9.1976, p. 122. (30) OJ L 145, 13.6.1977, p. 41. (31) OJ L 220, 29.8.1977, p. 60. (32) OJ L 220, 29.8.1977, p. 72. (33) OJ L 220, 29.8.1977, p. 83. (34) OJ L 220, 29.8.1977, p. 95. (35) OJ L 267, 19.10.1977, p. 1. (36) OJ L 81, 28.3.1978, p. 3. (37) OJ L 81, 28.3.1978, p. 27. (38) OJ L 81, 28.3.1978, p. 49. (39) OJ L 168, 26.6.1978, p. 45. (40) OJ L 325, 20.11.1978, p. 1. (41) OJ L 124, 5.5.1989, p. 1. (42) OJ L 103, 23.4.1991, p. 5. (43) OJ L 129, 14.5.1992, p. 1. (44) OJ L 129, 14.5.1992, p. 11. (45) OJ L 129, 14.5.1992, p. 95. (46) OJ L 129, 14.5.1992, p. 154. (47) OJ L 409, 31.12.1992, p. 17. (48) OJ L 195, 29.7.1994, p. 1. (49) OJ L 281, 23.11.1995, p. 1. (50) OJ L 169, 8.7.1996, p. 1. (51) OJ L 18, 21.1.1997, p. 7. (52) OJ L 233, 25.8.1997, p. 1. (53) OJ L 11, 16.1.1999, p. 25. (54) OJ L 203, 10.8.2000, p. 9. (55) OJ L 292, 9.11.2001, p. 21. (56) OJ L 42, 13.2.2002, p. 1. (57) OJ L 25, 29.1.2004, p. 1. ANNEX I Scope of application of the requirements referred to in Article 5(1) and (2) Subject Applicability M1 M2 M3 N1 N2 N3 O1 O2 O3 O4 Fuel tanks/rear protective devices X X X X X X X X X X Rear registration plate X X X X X X X X X X Steering effort X X X X X X X X X X Door latches and hinges X X X X Audible warning X X X X X X Indirect vision devices X X X X X X Braking X X X X X X X X X X Radio interference (electromagnetic compatibility) X X X X X X X X X X Interior fittings X Anti-theft and immobiliser X X X X X X Protective steering X X Seat strength X X X X X X Exterior projections X Speedometer X X X X X X Plates (statutory) X X X X X X X X X X Seat belt anchorages X X X X X X Installation of lighting and light signalling devices X X X X X X X X X X Retro reflectors X X X X X X X X X X End-outline, front-position (side), rear-position (side), stop, side marker, daytime running lamps X X X X X X X X X X Direction indicators X X X X X X X X X X Rear registration plate lamps X X X X X X X X X X Headlamps (including bulbs) X X X X X X Front fog lamps X X X X X X Towing hooks X X X X X X Rear fog lamps X X X X X X X X X X Reversing lamps X X X X X X X X X X Parking lamps X X X X X X Seat belts and restraint systems X X X X X X Forward vision X Identification of controls, tell-tales and indicators X X X X X X Defrost/demist X (1) (1) (1) (1) (1) Wash/wipe X (2) (2) (2) (2) (2) Heating systems X X X X X X X X X X Wheel guards X Head restraints X Lateral protection X X X X Spray-suppression systems X X X X Safety glazing X X X X X X X X X X Tyres X X X X X X X X X X Speed limitation devices X X X X Masses and dimensions X X X X X X X X X X External projections of cabs X X X Couplings X (3) X (3) X (3) X (3) X (3) X (3) X X X X Flammability X Buses and coaches X X Frontal impact X (4) Side impact X (5) X (5) Vehicles intended for the transportation of dangerous goods X (6) X (6) X (6) X (6) X (6) X (6) X (6) Front underrun protection X X (1) Vehicles of this category shall be fitted with an adequate windscreen defrosting and demisting device. (2) Vehicles of this category shall be fitted with adequate windscreen washing and wiping devices. (3) Only if the vehicle is fitted with couplings. (4) Not exceeding 2,5 tonnes technically permissible maximum laden mass. (5) Only applicable to vehicles where the Seating reference point ( R  point) of the lowest seat is not more than 700 mm above ground level. The R point is defined in UNECE Regulation 95. (6) Only when the manufacturer applies for type-approval of a vehicle intended for the transport of dangerous goods. ANNEX II Requirements for tyres with regard to wet grip, rolling resistance and rolling noise PART A  WET GRIP REQUIREMENTS Class C1 tyres shall meet the following requirements: Category of use Wet grip index (G) snow tyre with a speed symbol (Q or below, excluding H) indicating a maximum permissible speed not greater than 160 km/h  ¥ 0,9 snow tyre with a speed symbol (R and above, including H) indicating a maximum permissible speed greater than 160 km/h  ¥ 1,0 normal (road type) tyre  ¥ 1,1 PART B  ROLLING RESISTANCE REQUIREMENTS The maximum values for the rolling resistance coefficient for each tyre type, measured in accordance with ISO 28580, shall not exceed the following: Table 1 Tyre class Max value (kg/tonne) 1st stage C1 12,0 C2 10,5 C3 8,0 Table 2 Tyre class Max value (kg/tonne) 2nd stage C1 10,5 C2 9,0 C3 6,5 For snow tyres, the limits in Table 2 shall be increased by 1 kg/tonne. PART C  ROLLING NOISE REQUIREMENTS 1. The noise levels determined in accordance with the procedure specified in the implementing measures to this Regulation shall not exceed the limits designated in points 1.1 or 1.2. The Tables in points 1.1 and 1.2 represent the measured values corrected for temperature, except in the case of C3 tyres, and instrument tolerance, and are rounded down to the nearest whole value. 1.1. Class C1 tyres, with reference to the nominal section width of the tyre that has been tested: Tyre class Nominal section width (mm) Limit values in dB(A) C1A  ¤ 185 70 C1B > 185  ¤ 215 71 C1C > 215  ¤ 245 71 C1D > 245  ¤ 275 72 C1E > 275 74 For snow tyres, extra load tyres or reinforced tyres, or any combination of these classifications, the above limits shall be increased by 1 dB(A). 1.2. Class C2 and C3 tyres, with reference to the category of use of the range of tyres: Tyre class Category of use Limit values in dB(A) C2 Normal tyres 72 Traction tyres 73 C3 Normal tyres 73 Traction tyres 75 For special use tyres, the above limits shall be increased by 2 dB(A). An additional 2 dB(A) shall be allowed for snow tyres in the C2 traction tyre category. For all other categories of C2 and C3 tyres, an additional 1 dB(A) shall be allowed for snow tyres. ANNEX III Amendments to Directive 2007/46/EC Directive 2007/46/EC is hereby amended as follows: 1. Part I of Annex IV shall be amended as follows: (a) the table shall be amended as follows: (i) points 3 to 10, 12 to 38, 42 to 45 and 47 to 57 shall be deleted; (ii) point 46 shall be deleted; (iii) the following row shall be added: Item Subject Regulatory act reference Official Journal reference Applicability M1 M2 M3 N1 N2 N3 O1 O2 O3 O4 63 General safety Regulation (EC) No 661/2009 OJ L 200, 31.7.2009, p. 1. X X X X X X X X X X (b) the Appendix shall be amended as follows: (i) points 3 to 10, 12 to 37, 44, 45 and 50 to 54 of the table shall be deleted; (ii) point 46 of the table shall be deleted; (iii) the following row shall be added to the table: Subject Regulatory act reference Official Journal reference M1 63 General safety Regulation (EC) No 661/2009 OJ L 200, 31.7.2009, p. 1. P/A (iv) in the Key, the following text shall be added: P/A: This Regulation is partially applicable. The precise scope of application is established in the implementing measures to this Regulation. 2. In the Appendix to Annex VI, the table shall be amended as follows: (a) points 3 to 10, 12 to 38, 42 to 45 and 47 to 57 shall be deleted; (b) point 46 shall be deleted; (c) the following row shall be added: Subject Regulatory act reference (1) As amended by Applicable to versions 63 General safety Regulation (EC) No 661/2009 3. Annex XI shall be amended as follows: (a) in Appendix 1, the table shall be amended as follows: (i) points 3 to 10, 12 to 38, 44, 45 and 47 to 54 shall be deleted; (ii) point 46 shall be deleted; (iii) the following row shall be added: Item Subject Regulatory act reference M1  ¤ 2 500 (1) kg M1 > 2 500 (1) kg M2 M3 63 General safety Regulation (EC) No 661/2009 P/A P/A P/A P/A (b) in Appendix 2, the table shall be amended as follows: (i) points 3 to 10, 12 to 38, 42 to 45 and 47 to 57 shall be deleted; (ii) point 46 shall be deleted; (iii) the following row shall be added: Item Subject Regulatory act reference M1 M2 M3 N1 N2 N3 O1 O2 O3 O4 63 General safety Regulation (EC) No 661/2009 P/A P/A P/A P/A P/A P/A P/A P/A P/A P/A (c) in Appendix 3, the table shall be amended as follows: (i) points 3 to 10, 12 to 37, 44, 45 and 50 to 54 shall be deleted; (ii) point 46 shall be deleted; (iii) the following row shall be added: Item Subject Regulatory act reference M1 63 General safety Regulation (EC) No 661/2009 P/A (d) in Appendix 4, the table shall be amended as follows: (i) points 3 to 10, 13 to 36, 42 to 45 and 47 to 57 shall be deleted; (ii) point 46 shall be deleted; (iii) the following row shall be added: Item Subject Regulatory act reference M2 M3 N1 N2 N3 O1 O2 O3 O4 63 General safety Regulation (EC) No 661/2009 P/A P/A P/A P/A P/A P/A P/A P/A P/A (e) in Appendix 5, the table shall be amended as follows: (i) points 3 to 10, 12 to 36, 42 to 45 and 47 to 57 shall be deleted; (ii) point 46 shall be deleted; (iii) the following row shall be added: Item Subject Regulatory act reference Mobile crane of category N3 63 General safety Regulation (EC) No 661/2009 P/A (f) the Meaning of letters shall be amended as follows: (i) points C, U, W5, and W6 shall be deleted; (ii) the following text shall be added: P/A: This regulatory act is partially applicable. The precise scope of application is established in the implementing measures of this Regulation. 4. In the table in Annex XV, point 46 shall be deleted. ANNEX IV List of UNECE Regulations which apply on a compulsory basis ANNEX V Implementation dates of the requirements for electronic stability control systems on vehicles of categories M2, M3, N2, N3, O3 and O4 Table 1  Implementation dates for new types of vehicle Vehicle category Implementation date M2 11 July 2013 M3 (Class III) 1 November 2011 M3 < 16 tonnes (pneumatic transmission) 1 November 2011 M3 (Class II and B) (hydraulic transmission) 11 July 2013 M3 (Class III) (hydraulic transmission) 11 July 2013 M3 (Class III) (pneumatic control transmission and hydraulic energy transmission) 11 July 2014 M3 (Class II) (pneumatic control transmission and hydraulic energy transmission) 11 July 2014 M3 (other than above) 1 November 2011 N2 (hydraulic transmission) 11 July 2013 N2 (pneumatic control transmission and hydraulic energy transmission) 11 July 2014 N2 (other than above) 11 July 2012 N3 (2 axle tractors for semi-trailers) 1 November 2011 N3 (2 axle tractors for semi-trailers with pneumatic control transmission (ABS)) 1 November 2011 N3 (3 axles with electric control transmission (EBS)) 1 November 2011 N3 (2 and 3 axles with pneumatic control transmission (ABS)) 11 July 2012 N3 (other than above) 1 November 2011 O3 (combined axle load between 3.5 and 7.5 tonnes) 11 July 2012 O3 (other than above) 1 November 2011 O4 1 November 2011 Table 2  Implementation dates for new vehicles Vehicle category Implementation date M2 11 July 2015 M3 (Class III) 1 November 2014 M3 < 16 tonnes (pneumatic transmission) 1 November 2014 M3 (Class II and B) (hydraulic transmission) 11 July 2015 M3 (Class III) (hydraulic transmission) 11 July 2015 M3 (Class III) (pneumatic control transmission and hydraulic energy transmission) 11 July 2016 M3 (Class II) (pneumatic control transmission and hydraulic energy transmission) 11 July 2016 M3 (other than above) 1 November 2014 N2 (hydraulic transmission) 11 July 2015 N2 (pneumatic control transmission and hydraulic energy transmission) 11 July 2016 N2 (other than above) 1 November 2014 N3 (2 axle tractors for semi-trailers) 1 November 2014 N3 (2 axle tractors for semi-trailers with pneumatic control transmission (ABS)) 1 November 2014 N3 (3 axles with electric control transmission (EBS)) 1 November 2014 N3 (2 and 3 axles with pneumatic control transmission (ABS)) 1 November 2014 N3 (other than above) 1 November 2014 O3 (combined axle load between 3.5 and 7.5 tonnes) 1 November 2014 O3 (other than above) 1 November 2014 O4 1 November 2014